Citation Nr: 0529659	
Decision Date: 11/04/05    Archive Date: 11/14/05	

DOCKET NO.  04-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from July 1956 to December 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in St. Paul, Minnesota, that denied entitlement to the 
benefit sought.

This appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

A review of the evidence of record reveals that a pilot and a 
navigator were killed in a crash on June 19, 1959, during a 
shakedown cruise involving the U.S.S. Independence.  The gist 
of the veteran's contentions is that he developed PTSD as a 
result of witnessing the plane crash while he was stationed 
aboard the Independence.    

The medical evidence of record includes a report of 
psychological examination accorded the veteran by VA in 
September 2000.  At that time it was indicated PTSD was to be 
ruled out.  Further evaluation later that same day resulted 
in a diagnosis of depressive disorder, not otherwise 
specified.  Also diagnosed was "partial or subthreshold 
PTSD."  The examining psychologist noted the veteran met some 
of the criteria warranting a diagnosis of PTSD, but failed to 
meet other criteria.  In her informal hearing presentation, 
dated in September 2005, the veteran's accredited 
representative asked that the case be remanded in order that 
the veteran might be accorded an examination with a medical 
opinion to determine whether or not the veteran has PTSD that 
is related to his active service.  The Board notes that under 
the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obligated to provide an examination when the record contains 
competent evidence that the claimant has a current 
disability, the record indicates that a disability or signs 
or symptoms of disability might be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2002).  Also, the statutory duty to assist a 
claimant includes providing VA examinations when warranted, 
with the conduct of a thorough and contemporaneous medical 
examination, including a medical opinion, which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  Development contemplated by the VCAA 
should be undertaken.  In particular, VA 
should ensure that the notification 
requirements set forth at 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b) are fully 
complied with and satisfied.

2.  VA should schedule the veteran for a 
comprehensive psychiatric examination.  
The claims folder and a copy of this 
REMAND must be provided to the examiner 
for review in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
to include psychological testing, that 
are deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify (1) whether each alleged stressor 
found by the RO to be established by the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record by 
the RO and found to be sufficient to 
produce PTSD.  Any opinion expressed by 
the examiner should be accompanied by a 
complete rationale.  The claims file is 
to be provided to the examiner for review 
in conjunction with the examination.  The 
examiner must annotate the examination 
report to indicate whether a review of 
the claims file was accomplished.  
Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.

4.  Following the above, VA should review 
and readjudicate the claim on appeal.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



